TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00239-CV


In re Charles Norris




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


O R D E R
PER CURIAM
		Relator Charles Norris filed a petition for a writ of mandamus and motion for
temporary relief on April 19, 2012, challenging the district court's March 29, 2012 order
granting real party in interest Melissa Norris's Motion for Temporary Orders Pending Appeal
in cause number 06-1317-F395, In the Interest of M.P.N., a child.  See Tex. R. App. P. 52.1,
52.10(a).  Real party in interest Melissa Norris filed a response to relator's petition and motion on
May 1, 2012.  We grant relator's motion for temporary relief pending this Court's consideration of
the petition for writ of mandamus or until further order of this Court.  The district court's order that
Charles Norris pay Melissa Norris $8,100 for attorney's fees by May 4, 2012, is stayed until further
order of this Court.  See Tex. R. App. P. 52.8(b)(1).
		It is ordered May 2, 2012.

Before Chief Justice Jones, Justices Pemberton and Rose